Exhibit 10.20

 

EMPLOYMENT AGREEMENT



 

AGREEMENT dated as of March 6, 2015 between MARV TSEU, residing at the address
on file with the Company (as defined below) (“Executive”), and PROPEL MEDIA,
INC., a Delaware corporation having its principal office at 525 Washington Blvd,
Suite 2620, Jersey City, NJ 07310 (“Company”);

 

WHEREAS, Executive is currently employed as Chief Operating Officer of Future
Ads, LLC (“Future Ads”) pursuant to an employment agreement dated as of April
10, 2014;



 

WHEREAS, the Company has entered into a Unit Exchange Agreement (the “Exchange
Agreement”), dated as of October 10, 2014, by and among the Company, Kitara
Media Corp. (“Kitara Media”), Future Ads and the members of Future Ads;

 

WHEREAS, the Company desires to enter into a new employment agreement with
Executive in connection with the consummation of the transactions contemplated
by the Exchange Agreement (the “Commencement Date”); and

 

WHEREAS, Executive is willing to enter into such employment agreement on the
terms, conditions and provisions hereinafter set forth.

 

NOW, THEREFORE, in consideration of the mutual promises, terms, covenants and
conditions set forth herein and the performance of each, the parties hereby
agree as follows:

 

IT IS AGREED:

 

1.             Employment, Duties and Acceptance.

 

1.1            General. During the Term (as defined in Section 2), the Company
shall employ Executive in the position of President of the Company and such
other positions as shall be given to Executive by the Company’s Chief Executive
Officer or the Board of Directors of the Company (the “Board”). All of
Executive’s powers and authority in any capacity shall at all times be subject
to the direction and control of the Company’s Board of Directors and Chief
Executive Officer of the Company. The Board may assign to Executive such
management and supervisory responsibilities and executive duties for the Company
or any subsidiary of the Company, including serving as an executive officer
and/or director of any subsidiary, as are consistent with Executive’s status as
President. The Company and Executive acknowledge that Executive’s primary
functions and duties as President shall be similar to those customarily
performed by comparable officers of similar companies.



 



 

 

 

1.2            Full-Time Position. Executive accepts such employment and agrees
to devote substantially all of his business time, energies and attention to the
performance of his duties hereunder, except as otherwise approved by the Chief
Executive Officer. Nothing herein shall be construed as preventing Executive
from making and supervising personal investments or participating in the
activities of not-for-profit organizations, provided they will not interfere
with the performance of Executive’s duties hereunder.



 

1.3            Location. Executive shall perform his duties hereunder at Future
Ads’ offices located in Irvine, CA, except as approved by the Company’s Chief
Executive Officer. Executive shall undertake such occasional travel, within or
outside the United States, as is reasonably necessary in the interests of the
Company.



 

2.             Term. The term of Executive’s employment hereunder shall commence
on the Commencement Date and shall continue for three years (“Term”) unless
terminated earlier as hereinafter provided in this Agreement, or unless extended
by mutual written agreement of the Company and Executive. Unless the Company and
Executive have otherwise agreed in writing, if Executive continues to work for
the Company after the expiration of the Term, his employment thereafter shall be
under the same terms and conditions provided for in this Agreement, except that
his employment will be on an “at will” basis and the provisions of Sections 4.4,
4.5 and 4.6(c) shall no longer be in effect. Six months prior to the expiration
of the Term, the Company and Executive shall commence good faith negotiations
for a written extension of this Agreement.

 

3.             Compensation and Benefits.

 

3.1            Salary. The Company shall pay to Executive a salary (“Base
Salary”) at the annual rate of $486,000. Executive’s compensation shall be paid
in equal, periodic installments in accordance with the Company’s normal payroll
procedures.

 



2

 

 

3.2             Performance Bonus. Executive will be eligible to earn bonuses
during the course of each year employed by the Company based upon the Executive
and the Company meeting certain performance objectives.  The bonuses will be
based on the Executive’s and the Company’s performance in accordance with
existing agreements covering the Executive’s bonuses.  The bonuses will be
distributed within 30 days after the end of the applicable performance period.

 

3.3            Benefits. Executive shall be entitled to such medical, life,
disability and other benefits as are generally afforded to other executives of
the Company, subject to applicable waiting periods and other conditions.

 

3.4            Vacation; Personal Days. Executive shall be entitled to 20 paid
vacation days in each year during the Term. Executive shall be entitled to a
reasonable number of other days off for religious and personal reasons, which
shall not accrue or be paid off in the event Executive’s employment is
terminated.

 

3.5            Expenses. The Company shall pay or reimburse Executive for all
transportation, hotel and other expenses reasonably incurred by Executive on
business trips and for all other ordinary and reasonable out-of-pocket expenses
actually incurred by him in the conduct of the business of the Company against
itemized vouchers submitted with respect to any such expenses and approved in
accordance with customary procedures. Notwithstanding the foregoing, the Company
shall not pay or reimburse Executive for transportation and hotel costs incurred
by Executive in connection with his commute to the Company’s headquarters in
Irvine, CA.

 



3.6            Stock Options. Subject to approval by the Board, the Company
shall grant Executive an option (“Option”) to purchase three million (3,000,000)
shares of the Company’s Common Stock under the Company’s 2014 Long-Term
Incentive Equity Plan (“Plan”), with an exercise price equal to the Fair Market
Value (as defined in the Plan) of the Company’s common stock on the date of
grant. One-quarter of the Option shall vest upon the first anniversary of the
Commencement Date and the remaining three-quarters of the Option shall vest in
twelve equal portions on a quarterly basis during the succeeding three years
ending on the fourth anniversary of the Commencement Date.

 







3

 

 

4.             Termination.

 

4.1            Death. If Executive dies during the Term, Executive’s employment
hereunder shall terminate and the Company shall pay to Executive’s estate the
amount set forth in Section 4.6(a).

 

4.2            Disability. The Company, by written notice to Executive, may
terminate Executive’s employment hereunder if Executive shall fail because of
illness or incapacity to render services of the character contemplated by this
Agreement for six (6) consecutive months. Upon such termination, the Company
shall pay to Executive the amount set forth in Section 4.6(a).

 

4.3            By Company for “Cause”. The Company, by written notice to
Executive, may terminate Executive’s employment hereunder for “Cause”. As used
herein, “Cause” shall mean: (a) the refusal or failure by Executive to carry out
specific directions of the Board which are of a material nature and consistent
with his status as President (or whichever positions Executive holds at such
time), or the refusal or failure by Executive to perform a material part of
Executive’s duties hereunder; (b) the commission by Executive of a material
breach of any of the provisions of this Agreement; (c) fraud or dishonest action
by Executive in his relations with the Company or any of its subsidiaries or
affiliates (“dishonest” for these purposes shall mean Executive’s knowingly or
recklessly making a material misstatement or omission for his personal benefit);
or (d) the conviction of Executive of a felony under federal or state law.
Notwithstanding the foregoing, no “Cause” for termination shall be deemed to
exist with respect to Executive’s acts described in clauses (a) or (b) above,
unless the Company shall have given written notice to Executive within a period
not to exceed ten (10) calendar days of the initial existence of the occurrence,
specifying the “Cause” with reasonable particularity and, within thirty (30)
calendar days after such notice, Executive shall not have cured or eliminated
the problem or thing giving rise to such “Cause;” provided, however, no more
than two cure periods need be provided during any twelve-month period. Upon such
termination, the Company shall pay to Executive the amount set forth in Section
4.6(b).

 





4

 

 

4.4            By Executive for “Good Reason”. The Executive, by written notice
to the Company, may terminate Executive’s employment hereunder if a “Good
Reason” exists. For purposes of this Agreement, “Good Reason” shall mean the
occurrence of any of the following circumstances without the Executive’s prior
written consent: (a) a substantial and material adverse change in the nature of
Executive’s title, duties and/or responsibilities with the Company that
represents a demotion from his title, duties or responsibilities as in effect
immediately prior to such change (such change, a “Demotion”) or the assignment
to Executive of any duties materially inconsistent with Executive’s position,
authority, duties and/or responsibilities as contemplated by Section 1.1 hereof;
(b) material breach of this Agreement by the Company; (c) a failure by the
Company to make any payment to Executive when due, unless the payment is not
material and is being contested by the Company, in good faith; or (d) a
liquidation, bankruptcy or receivership of the Company. Notwithstanding the
foregoing, no “Good Reason” shall be deemed to exist with respect to the
Company’s acts described in clauses (a), (b) or (c) above, unless Executive
shall have given written notice to the Company within a period not to exceed ten
(10) calendar days of the Executive’s knowledge of the initial existence of the
occurrence, specifying the “Good Reason” with reasonable particularity and,
within thirty (30) calendar days after such notice, the Company shall not have
cured or eliminated the problem or thing giving rise to such “Good Reason”;
provided, however, that no more than two cure periods shall be provided during
any twelve-month period of a breach of clauses (a), (b) or (c) above. Upon such
termination, the Company shall pay to Executive the amount set forth in Section
4.6(c).

 

4.5            By Company Without “Cause”. The Company may terminate Executive’s
employment hereunder without “Cause” by giving at least thirty (30) days written
notice to Executive. Upon such termination, the Company shall pay to Executive
the amount set forth in Section 4.6(c).

 

4.6            Compensation Upon Termination. In the event that Executive’s
employment hereunder is terminated, the Company shall pay to Executive the
following compensation:

 

(a)          Payment Upon Death or Disability. In the event that Executive’s
employment is terminated pursuant to Sections 4.1 or 4.2, the Company shall no
longer be under any obligation to Executive or his legal representatives
pursuant to this Agreement except for: (i) the Base Salary due Executive
pursuant to Section 3.1 hereof through the date of termination; (ii) all valid
expense reimbursements; and (iii) all accrued but unused vacation pay.

 





5

 

 

(b)          Payment Upon Termination by the Company For “Cause”. In the event
that the Company terminates Executive’s employment hereunder pursuant to Section
4.3, the Company shall have no further obligations to the Executive hereunder,
except for: (i) the Base Salary due Executive pursuant to Section 3.1 hereof
through the date of termination; (ii) all valid expense reimbursements; and
(iii) all unused vacation pay through the date of termination required by law to
be paid.

 

(c)          Payment Upon Termination by Company Without Cause or by Executive
for Good Reason. In the event that Executive’s employment is terminated pursuant
to Sections 4.4 or 4.5, the Company shall have no further obligations to
Executive hereunder except for: (i) an aggregate amount equal to 100% of the
Base Salary of Executive pursuant to Section 3.1 hereof, payable over the course
of 12 months in accordance with Section 3.1, subject to the Executive executing
a general release in the form attached hereto as Exhibit A; (ii) all valid
expense reimbursements; (iii) all accrued but unused vacation pay; and (iv) all
equity awards, including the Option, shall fully vest and be exercisable at any
time by Executive for a period of one year following termination.

 

(d)          Executive shall have no duty to mitigate awards paid or payable to
him pursuant to this Agreement, and any compensation paid or payable to
Executive from sources other than the Company will not offset or terminate the
Company’s obligation to pay to Executive the full amounts pursuant to this
Agreement.

 

5.             Protection of Confidential Information.

 

5.1            Acknowledgment. Executive acknowledges that:

 

(a)          As a result of his employment with the Company, Executive has
obtained and will obtain secret and confidential information concerning the
business of the Company and its subsidiaries (referred to collectively in this
Section 5 as the “Company”), including, without limitation, financial
information, proprietary rights, trade secrets and “know-how,” customers and
sources (“Confidential Information”).

 

(b)          The Company will suffer substantial damage which will be difficult
to compute if, during the period of his employment with the Company or
thereafter, Executive should divulge Confidential Information.

 





6

 

 

(c)          The provisions of this Agreement are reasonable and necessary for
the protection of the business of the Company.

 

5.2            Confidentiality. Executive agrees that he will not at any time,
during the Term or thereafter, divulge to any person or entity any Confidential
Information obtained or learned by him as a result of his employment with the
Company, except (i) in the course of performing his duties hereunder, (ii) with
the Company’s prior written consent; (iii) to the extent that any such
information is in the public domain other than as a result of Executive’s breach
of any of his obligations hereunder; or (iv) where required to be disclosed by
court order, subpoena or other government process. If Executive shall be
required to make disclosure pursuant to the provisions of clause (iv) of the
preceding sentence, Executive promptly, but in no event more than 48 hours after
learning of such subpoena, court order, or other government process, shall
notify, confirmed by mail, the Company and, at the Company’s expense, Executive
shall: (a) take all reasonably necessary and lawful steps required by the
Company to defend against the enforcement of such subpoena, court order or other
government process, and (b) permit the Company to intervene and participate with
counsel of its choice in any proceeding relating to the enforcement thereof.

 

5.3            Documents. Upon termination of his employment with the Company,
Executive will promptly deliver to the Company all memoranda, notes, records,
reports, manuals, drawings, blueprints and other documents (and all copies
thereof) relating to the business of the Company and all property associated
therewith, which he may then possess or have under his control; provided,
however, that Executive shall be entitled to retain copies of such documents
reasonably necessary to document his financial relationship with the Company.

 

For purposes of this Section 5:

 

  ● the term “Company” shall be deemed to include the Company, Kitara Media,
Future Ads and any of its respective subsidiaries.

 



5.4            Injunctive Relief. If Executive commits a breach, or threatens to
commit a breach, of any of the provisions of Section 5.2, the Company shall have
the right and remedy to seek to have the provisions of this Agreement
specifically enforced by any court having equity jurisdiction, it being
acknowledged and agreed by Executive that the services being rendered hereunder
to the Company are of a special, unique and extraordinary character and that any
such breach or threatened breach will cause irreparable injury to the Company
and that money damages will not provide an adequate remedy to the Company. The
rights and remedies enumerated in this Section 5.4 shall be in addition to, and
not in lieu of, any other rights and remedies available to the Company under law
or equity. In connection with any legal action or proceeding arising out of or
relating to this Agreement, the prevailing party in such action or proceeding
shall be entitled to be reimbursed by the other party for the reasonable
attorneys’ fees and costs incurred by the prevailing party.

 



7

 

 

6.             Miscellaneous Provisions.

 

6.1            Survival. The provisions of Sections 4.6, 5 and 6 shall survive
the termination of this Agreement for any reason.

 

6.2            Notices. All notices provided for in this Agreement shall be in
writing, and shall be deemed to have been duly given when (i) delivered
personally to the party to receive the same, or (ii) when mailed first class
postage prepaid, by certified mail, return receipt requested, addressed to the
party to receive the same at his or its address set forth below, or such other
address as the party to receive the same shall have specified by written notice
given in the manner provided for in this Section 6.1. All notices shall be
deemed to have been given as of the date of personal delivery or mailing
thereof.

 

If to Executive:

Marv Tseu

at the address on file with the Company

  

If to the Company:Propel Media, Inc.



2010 Main St., Suite #900

Irvine, California 92614

Attention: General Counsel

 

With a copy in either case to:Graubard Miller



405 Lexington Avenue



New York, NY 10174



Attn: David Alan Miller; Jeffrey M. Gallant

 



8

 

 

6.3            Entire Agreement; Waiver. This Agreement sets forth the entire
agreement of the parties relating to the employment of Executive and is intended
to supersede all prior negotiations, understandings and agreements between
Executive and the Company or any of its subsidiaries, except for existing
agreements relating to Executive’s bonuses. No provisions of this Agreement may
be waived or changed except by a writing by the party against whom such waiver
or change is sought to be enforced. The failure of any party to require
performance of any provision hereof or thereof shall in no manner affect the
right at a later time to enforce such provision.

 

6.4            Governing Law. All questions with respect to the construction of
this Agreement, and the rights and obligations of the parties hereunder, shall
be determined in accordance with the law of the State of California applicable
to agreements made and to be performed entirely in California. Any action or
proceeding by either of the parties to enforce this Agreement shall be brought
only in a state or federal court located in Orange County in the state of
California. The parties hereby irrevocably submit to the exclusive jurisdiction
of such courts and waive the defense of inconvenient forum to the maintenance of
any such action or proceeding in such venue.

 

6.5            Binding Effect; Nonassignability. This Agreement shall inure to
the benefit of and be binding upon the successors and assigns of the Company.
This Agreement shall not be assignable by Executive, but shall inure to the
benefit of and be binding upon Executive’s heirs and legal representatives.

 

6.6            Severability. Should any provision of this Agreement become
legally unenforceable, no other provision of this Agreement shall be affected,
and this Agreement shall continue as if the Agreement had been executed absent
the unenforceable provision.

 

6.7            Section 409A. This Agreement is intended to comply with the
provisions of Section 409A of the Internal Revenue Code (“Section 409A”). To the
extent that any payments and/or benefits provided hereunder are not considered
compliant with Section 409A, the parties agree that the Company shall take all
actions necessary to make such payments and/or benefits become compliant.

 



9

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
above written.

 



  PROPEL MEDIA, INC.       /s/ Robert Regular   By: Robert Regular, Chief
Executive Officer     /s/ Marv Tseu   Marv Tseu



 



10

 

 

Exhibit A

 

SETTLEMENT AND GENERAL RELEASE agreement

 

THIS SETTLEMENT AND GENERAL RELEASE AGREEMENT (this “Agreement”), is entered
into on ____, 20__, between PROPEL MEDIA, INC. (the “Company”) and MARV TSEU
(the “Executive”).

 

1.           Severance. In consideration for the agreements and releases by
Executive set forth below, Company agrees that the Company shall pay Executive
the amounts required by Section 4.6(c) (“Severance Payments”) of the Employment
Agreement by and between Company and Executive dated January [__], 2015
(“Employment Agreement”). Executive acknowledges and agrees that, but for the
execution of this Agreement, Executive would not be entitled to the Severance
Payments described above.

 

2.           Releases. The Company, on behalf of itself and its current and
former parents, subsidiaries and affiliates, and their respective officers,
directors, stockholders, partners, members, subagents, attorneys,
representatives, insurers, trustees, successors, predecessors, and assigns
(collectively, the “Company Related Parties”), hereby releases and discharges
Executive from any and all obligations, debts, liabilities, demands, actions,
causes of action, suits, covenants, contracts, controversies, agreements,
promises, sums of money owed, accounts, bills, reckonings, damages and any and
all other claims, counterclaims, defenses, rights of set-off, demands and
liabilities of every kind and nature and description whatsoever, which the
releasing party ever had, now has or may thereafter acquire, solely arising out
of or based Executive’s employment with the Company (specifically excluding,
however, any claims for breach of any representation, warranty, obligation or
covenant by the Executive contained in this Agreement).

 

Executive, on behalf of himself and his heirs and personal representatives
(collectively, the “Executive Related Parties” and together with the Company
Related Parties, the “Related Parties”), hereby releases and discharges the
Company and the Company Related Parties, from any and all obligations, debts,
liabilities, demands, actions, causes of action, suits, covenants, contracts,
controversies, agreements, promises, sums of money owed, accounts, bills,
reckonings, damages and any and all other claims, counterclaims, defenses,
rights of set-off, demands and liabilities of every kind and nature and
description whatsoever, which Executive ever had, now has or may thereafter
acquire, solely arising out of or based upon Executive’s employment with the
Company (specifically excluding, however, any claims for breach of any
representation, warranty, obligation or covenant by the Company contained in
this Agreement).

 

3.           Agreement on Disclosure. Each of the parties agrees that in respect
of matters relating to Executive’s employment with the Company, that none of
them will make disparaging remarks about the other.

 



A-1

 

 

4.           Acknowledgement and Waiver.

 

(a)         Each party, on behalf of itself and its Related Parties, with
respect to the releases set forth in Section 2 above, understands, acknowledges
and agrees that said release may be pleaded (i) by any of the released parties
as a full and complete defense and may be produced by any such released party as
a basis for an injunction against any action, suit or claim or other proceeding
which may be instituted, prosecuted or attempted in breach of the provisions of
such release; or (ii) otherwise as a basis for enforcing the obligations of the
releasing parties hereunder. Each of the releasing parties hereby acknowledges
that it is familiar with Section 1542 of the Civil Code of the State of
California, and any similar federal or state statute, which provides as follows:

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED THIS SETTLEMENT WITH THE DEBTOR.”

 

(b)         Each releasing party, on behalf of itself and its Related Parties,
hereby waives and relinquishes any right or benefit which it has or may have
under Section 1542 of the Civil Code of the State of California or any similar
provision of the statutory or non-statutory law of any other jurisdiction with
respect to the releases granted hereunder. In connection with such waiver and
relinquishment, each releasing party, on behalf of itself and its Related
Parties, acknowledges that it is aware that it or its attorney or agents may
hereafter discover facts in addition to or different from those which it now
knows or believes to exist with respect to the subject matter of this Agreement,
but that it is each releasing party’s intention hereby to release fully, finally
and forever the matters released herein, whether known or unknown, suspected or
unsuspected, as set forth hereinabove, notwithstanding the discovery or
existence of any such additional or different facts.

 

5.           No Transfer of Claims. Each releasing party under paragraph 2
hereunder hereby represents and warrants to each released party that it and its
Related Parties has never transferred any claims of the type released hereunder
that it may have had against the released parties to any other person or entity.

 

6.           Miscellaneous.

 

(a)         This Agreement will inure to the benefit of and be binding upon the
representatives, successors and assigns of each of the parties.

 

(b)         This Agreement and the other agreements herein mentioned, contain
the entire agreement between the parties relating to its subject matter and
supersede and cancel all prior contemporaneous written and oral agreements
relating thereto. Any oral representation or modification concerning this
Agreement shall be of no force or effect. This Agreement can be modified only by
a writing signed by all of the parties.

 

(c)         This Agreement will be construed for all purposes in accordance with
the laws of the State of California, without giving effect to its choice of law
principles.

 



A-2

 

 

(d)         Nothing in this Agreement is intended to constitute, or does
constitute, any admission by the parties of any liability to each other or
violation of any law, statute, regulation, contract or legal obligation, all of
which is expressly denied.

 

(e)         The parties represent that they have read this Agreement, understand
its terms and effect and enter into it knowingly and voluntarily.

 

(f)          Headings in this Agreement are for convenience of reference only
and are not part of the substance hereof or thereof.

 

(g)         This Agreement may be signed in counterpart originals with the same
force and effect as though a single original were executed.

 



A-3

 

 

[Signature Page Next]

 

IN WITNESS WHEREOF, the parties have executed this Settlement and General
Release Agreement as of the date first set forth above.

 



  PROPEL MEDIA, INC.           By: Robert Regular, Chief Executive Officer      
   

Marv Tseu



 

 

A-4



 

 